Citation Nr: 1608189	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  06-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hemorrhagic pancreatitis status post total pancreatectomy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Newnan, Georgia.  Jurisdiction of the case lies with the RO in Detroit, Michigan.

In October 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board previously remanded the case in June 2009 and January 2011 and directed the RO to develop and adjudicate the inextricably intertwined claims of service connection for alcohol abuse secondary to service-connected posttraumatic stress disorder (PTSD) and for hemorrhagic pancreatitis as the result of exposure to herbicides.  However, in a February 2011 written statement, the Veteran expressly withdrew "all my arguments concerning alcohol abuse/alcoholism as a disability secondary to PTSD, or causing my hemorrhagic pancreatitis."  As to the claim for service connection for hemorrhagic pancreatitis, the RO sent the Veteran a March 2013 notice letter informing him of the information and evidence needed to substantiate this claim and denied the claim in a January 2015 rating decision.  The Veteran filed a timely notice of disagreement in March 2015 and perfected an appeal in July 2015.  Under these circumstances, the Board concludes that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  

The record includes a VA addendum opinion dated March 2011 wherein the examiner referred to various VA treatment records, specifically including mental health notes dated August and October 2009 and primary care physician note dated November 2010.  However, the most recent VA treatment records currently associated with the Veteran's claims file are dated June 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file the Veteran's updated VA treatment records dated from June 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Saginaw, Michigan, and all associated outpatient clinics, dated from June 2006 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

